 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SHANNON CARTER,                                         Case No.: 2:18-cv-00452-APG-BNW

 4          Plaintiff                                    Order Denying Motions for Temporary
                                                          Restraining Order and Preliminary
 5 v.                                                                 Injunction

 6 JAMES DZURENDA, et al.,                                           [ECF Nos. 24, 25]

 7          Defendants

 8         Plaintiff Shannon Carter sues for events that took place while he was a prisoner at High

 9 Desert State Prison (HDSP). ECF No. 1-1 at 1. Following screening, his claim for deliberate

10 indifference to his serious medical need was allowed to proceed against defendants Head Dentist

11 Bitar, Dentist Mangapitt, Dentist Assistant Scherrie Bean, Warden Brian Williams, Medical

12 Director R. Aranas, and Dental Assistant Jane Doe. Id.; ECF No. 4 at 3-7.

13         Carter moves for a temporary restraining order and preliminary injunction, arguing that

14 he is being denied access to the courts because he is being denied (1) efficient and timely means

15 to send out mail, (2) access to the law library, (3) someone trained in the law, and (4) all

16 necessary legal materials for him to pursue his case pro se. He thus requests the court order the

17 defendants to provide him with paper, pens, envelopes, and a legal box. ECF No. 24-2 at 1. He

18 also requests physical access to the law library or that he be provided with someone trained in

19 the law to assist him. Id. Alternatively, he requests I appoint counsel. Id.

20         Defendants Scherrie Bean and Brian Williams oppose, arguing that the present motion

21 requests relief outside the complaint, which alleges only a claim for a deliberate indifference to

22 medical needs. They further assert that Carter’s ability to file the present motion shows he is not

23 being denied access to the courts. And they contend that his own motion shows he is seeking
 1 supplies for a case other than this one. Finally, they argue the court has previously denied his

 2 request for appointed counsel.

 3         Preliminary injunctive relief is appropriate where “the intermediate relief [is] of the same

 4 character as that which may be granted finally.” De Beers Consol. Mines v. United States, 325

 5 U.S. 212, 220 (1945). But a court cannot issue an injunction that “deals with a matter lying

 6 wholly outside the issues in the suit.” Id.

 7         Carter’s requested relief is wholly outside the issues in this lawsuit. His lawsuit is for

 8 deliberate indifference to his serious medical needs related to his dental treatment. His request

 9 for injunctive relief relates to an alleged denial of access to the courts. Moreover, Carter has not

10 shown he has been denied access to the court in this case. He has been able to file a complaint

11 and application to proceed in forma pauperis, move for appointment of counsel, participate in the

12 mediation, file the present motions, and move for a scheduling order. ECF Nos. 1; 2; 16; 24; 25;

13 28. The exhibit he attaches to his motion shows he was denied supplies for a different case. ECF

14 No. 24-2 at 5. There is no evidence he has been denied access to the court in this case. Finally, I

15 previously denied his request for appointment of counsel. ECF No. 4 at 7-8. He has not shown a

16 change in circumstances that would support revisiting that ruling. I therefore deny his motions

17 for injunctive relief.

18         IT IS THEREFORE ORDERED that plaintiff Shannon Carter’s motions for temporary

19 restraining order and preliminary injunction (ECF Nos. 24, 25) are DENIED.

20         DATED this 1st day of October, 2019.

21

22
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23



                                                     2
